Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 01, 2015

The Court of Appeals hereby passes the following order:

A15A2355. MICHAEL C. PINDLING v. THE STATE.

      Michael C. Pindling was convicted of numerous offenses, including malice
murder and felony murder, and the trial court denied his motion for new trial.
Pindling then filed a direct appeal, which has been docketed in this Court.
      Under our Constitution, however, the Supreme Court has appellate jurisdiction
over “[a]ll cases in which a sentence of death was imposed or could be imposed.” See
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, J., concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d 711)
(1984) (directing this Court to transfer “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder”). Accordingly,
Pindling’s appeal is hereby TRANSFERRED to the Supreme Court for disposition.



                                        Court of Appeals of the State of Georgia
                                                                             09/01/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.